                                                                 JS-6
 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11 RICHARD VILLARREAL and                  Case No.: CV 17-7346-GW-KSx
12
     VALERIE VILLARREAL ,

13             Plaintiffs,                 ORDER FOR DISMISSAL WITH
14                                         PREJUDICE
     vs.
15

16 FORD MOTOR COMPANY, a
     Delaware Corporation, and DOES 1
17 through 10, inclusive,

18                                         Honorable Judge George H. Wu
               Defendants.
19

20

21

22

23

24

25

26

27

28

                                         -1-
                                        ORDER
 1                                          ORDER
 2       The stipulation is approved. The entire action is hereby dismissed with
 3 prejudice.

 4

 5 DATED: October 12, 2018
                                              GEORGE H. WU, U.S. District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           -2-
                                          ORDER
